Exhibit 10.9

LOGO [g73590g39d51.jpg]

Strictly private and confidential

Addressee only

Mr Walker Boyd

Ivy Close Cottage

Wolverton

Stratford-upon-Avon

CV37 OHH

By hand

 

Dear Walker    2 September 2009

Early Retirement

I write further to our discussions regarding your early retirement from Signet
Group Limited (the “Company”) with effect from June 2010. You have confirmed
that it is your intention to step down as a director of Signet Jewelers Limited
(and all other Signet group companies) with effect from the conclusion of the
2010 Annual General Meeting and to retire from your employment with the Company
at the end of June 2010.

The Company’s Compensation Committee has considered the arrangements to be put
in place at the time of your early retirement and has decided that, provided
your early retirement takes effect in June 2010 as intended, it will exercise
its discretion with regard to your pension, bonus and incentive plan
arrangements as set out in this letter. The Company is proceeding on the basis
that you are retiring entirely from full time employment and, other than
possibly undertaking limited part-time non-executive roles, you have not
obtained nor are you seeking or intending to seek an alternative full time
executive position.

 

  1. Termination date – Your employment with the Company will terminate on
Friday 25 June 2010 (the “Termination Date”).

 

  2. Pension – The relevant rules of the Signet Group Pension Scheme provide
that early retirement attracts an actuarial reduction, which should be applied
to reduce the pension payable on early retirement. In this instance, the Company
has decided to waive this actuarial reduction.

 

  3. Short term bonus – Any short term bonus due in respect of the financial
year 2010-2011 shall be paid pro-rata for the period up to the Termination Date.
This bonus payment shall be calculated in accordance with the Company’s bonus
scheme and shall be paid at the same time as any other payments pursuant to such
bonus scheme following the end of the financial year 2010-2011.

 

1



--------------------------------------------------------------------------------

  4. Incentive plans – As you have chosen to retire earlier than your
contractual retirement age, the retirement provisions of the rules governing the
Company’s Share Option, Sharesave, Long Term Incentive Plan and Omnibus Plans
(together the “Incentive Plans”) will not apply. However, the Compensation
Committee has considered the terms of the Incentive Plans in the current
circumstances and has decided, where it has a discretion to grant you additional
rights pursuant to the Incentive Plans, to exercise that discretion in the
following ways:

 

  (a) Share Option Plans

The Compensation Committee has decided to exercise its discretion to allow the
options that have already vested to continue to subsist following the cessation
of your employment. In respect of those options granted pursuant to the 1993
Share Option Scheme, the options may be exercised during the 12 months following
the Termination Date. In respect of those options granted pursuant to the 2003
Share Option Schemes the options may be exercised up to their normal lapse
dates. Any options which have not, by the Termination Date, vested will lapse.

 

  (b) Share Save Plan

You currently participate in the 2009 Sharesave Plan and you have been saving
£250 per month. In circumstances of your resignation (including in cases of
early retirement) the options granted under the Sharesave Plan will lapse and
the savings returned to you. Alternatively, you may arrange to continue saving
in order to receive the tax-free bonus on maturity of the savings contract. The
legislation governing such sharesave plans does not recognise a right of
exercise for early retirement unless the options have been held for three years
by the Termination Date. Therefore, the Compensation Committee does not have a
discretion to allow the exercise of these options.

 

  (c) Long Term Incentive Plan

Any award of options or cash pursuant to the Long Term Incentive Plan will vest
in accordance with the rules of the LTIP. In the event that the performance
criteria pursuant to the LTIP are not met then such awards will not vest. The
Compensation Committee has no discretion to change this position.

 

  (d) Omnibus Plan

The Compensation Committee has a discretion under the rules of the Omnibus Plan
regarding the vesting of both performance related and time based restricted
stock. The Compensation Committee has decided to exercise its discretion, on a
pro-rata basis, in line with the short term bonus, to allow vesting of both
performance and time restricted stock pro-rata from the date of the grant to the
Termination Date. In the case of the time based restricted stock this will be
approximately 12 months, and the performance based stock for the entire first
year of the three year performance cycle plus approximately 5 months of the
second year. No awards will be made to you pursuant to the Omnibus Plan for the
fiscal year 2010-2011.

 

2



--------------------------------------------------------------------------------

Please sign and return to me a copy of this letter to confirm your agreement to
its terms. Any subsequent variation to the terms on which your early retirement
will take effect will be agreed between the parties and documented in writing.
The terms of this letter shall prevail over the terms of your employment
contract where such terms in your employment contract conflict with the terms of
this letter in any way. All other terms and conditions in your employment
contract will continue in full force and effect up to the Termination Date.

I would like to take this opportunity to thank you for all your hard work with
the Company over the years and wish you all the best for your retirement.

Yours faithfully,

 

/s/ Terry Burman

Terry Burman

For and on behalf of Signet Group Limited

I confirm my agreement to the terms of my early retirement from Signet Group
Limited as set out in this letter.

 

/s/ Walker Boyd

Walker Boyd

 

2/9/09

    Date    

 

3